    Case 2:16-cv-00686-MWF-PJW Document 262 Filed 05/10/19 Page 1 of 3 Page ID #:2889



             1   VICTOR M. SHER (SBN 96197)
             2   vic@sheredling.com
                 MATTHEW K. EDLING (SBN 250940)
             3   matt@sheredling.com
             4   ADAM M. SHAPIRO (SBN 267429)
                 adam@sheredling.com
             5   MARTIN D. QUIÑONES (SBN 293318)
             6   marty@sheredling.com
                 TIMOTHY R. SLOANE (SBN 292864)
             7   tim@sheredling.com
             8   SHER EDLING LLP
                 100 Montgomery St., Suite 1410
             9   San Francisco, CA 94104
         10      Tel: (628) 231-2500
                 Fax: (628) 231-2929
         11
         12      Attorneys for Plaintiffs ALISU INVESTMENTS, LTD,
                 and KARGO GROUP GP, LLC
         13
         14                         UNITED STATES DISTRICT COURT
         15           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
         16
                 ALISU INVESTMENTS, LTD. and              Case No. 2:16-CV-00686 MWF (PJWx)
         17      KARGO GROUP GP, LLC,
                                                          Honorable Michael W. Fitzgerald
         18                 Plaintiffs,
                                                          ORDER GRANTING PLAINTIFFS’
         19           v.                                  MOTION TO MODIFY PRE-TRIAL
                                                          SCHEDULING ORDER
         20      TRIMAS CORPORATION d/b/a/ NI
                 INDUSTRIES, INC., BRADFORD
         21      WHITE CORPORATION, LUPPE
                 RIDGWAY LUPPEN, PAULA BUSCH
         22      LUPPEN, METAL PRODUCTS
                 ENGINEERING, DEUTSCH/SDL,
         23      LTD., RHEEM MANUFACTURING
                 COMPANY, and INFINITY
         24      HOLDINGS, LLC,
         25                 Defendants.
         26
                 AND ALL COUNTERCLAIMS
         27
         28
  SHER           ORDER GRANTING PLAINTIFFS’ MOTION TO MODIFY PRE-TRIAL SCHEDULING ORDER; CASE
EDLING LLP       NO. 2:16-CV-00686 MWF (PJWX)
    Case 2:16-cv-00686-MWF-PJW Document 262 Filed 05/10/19 Page 2 of 3 Page ID #:2890



             1         Upon consideration of Plaintiffs and Counterdefendants Alisu Investments,
             2   Ltd.’s, and Kargo Group GP, LLC’s, Motion to Modify Pre-Trial Scheduling Order,
             3   submitted on April 2, 2019, supporting documents submitted therewith, responsive
             4   papers submitted by Defendants and Counterclaimants, and oral argument, and for
             5   good cause shown, IT IS HEREBY ORDERED THAT:
             6         The deadlines listed in Part I of the Court’s Order re Jury Trial shall be
             7   modified as follows:
             8
             9        Non-Expert Discovery Cut-off           March 9, 2020
         10           Expert Disclosure (Initial)            March 16, 2020
         11           Expert Disclosure (Rebuttal)           April 13, 2020
         12           Expert Discovery Cut-off               April 27, 2020
         13           Last Day to Hear Motions               July 27, 2020
         14           Last Day to Conduct ADR                August 4, 2020
                      Proceeding
         15
                      File Memorandum of Contentions         September 15, 2020
         16           of Facts and Law, Exhibit and
         17           Witness Lists, Status Report
                      regarding settlement, and all
         18           Motions in Limine
         19           Lodge Pretrial Conference Order,       September 29, 2020
         20           file agreed set of Jury Instructions
                      and Verdict Forms, file statement
         21           regarding Disputed Instructions and
         22           Verdict Forms, and file oppositions
         23           Final Pretrial Conference and          October 13, 2020 at 11:00 a.m.
                      Hearing on Motions in Limine
         24
                      Trial Date (Est. 7–10 days)            November 3, 2020 at 8:30 a.m.
         25
         26
         27
         28
                 [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION TO MODIFY PRE-TRIAL SCHEDULING   1
  SHER
                 ORDER; CASE NO. 2:16-CV-00686 MWF (PJWX)
EDLING LLP
    Case 2:16-cv-00686-MWF-PJW Document 262 Filed 05/10/19 Page 3 of 3 Page ID #:2891



             1        IT IS SO ORDERED.
             2
             3   Dated: May 10, 2019
                                                     The Honorable Michael W. Fitzgerald
             4                                       United States District Judge
             5
             6
             7
             8
             9
         10
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
                 [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION TO MODIFY PRE-TRIAL SCHEDULING   2
  SHER
                 ORDER; CASE NO. 2:16-CV-00686 MWF (PJWX)
EDLING LLP
